            Case 1:20-cv-07226-VEC Document 3 Filed 09/08/20 Page 1 of 2

                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
 ------------------------------------------------------------ X       DATE FILED: 09/08/2020
 SOUDAVONE VILAYVANH, AS                                      :
 ADMINISTRATOR OF THE ESTATE OF                               :
 ROBERT C. SMITH, DECEASED, AND                               :
 SOUDAVONE VILAYVANH,                                         :   20-CV-7226 (VEC)
 INDIVIDUALLY,                                                :
                                                              :       ORDER
                                              Plaintiffs,     :
                                                              :
                            -against-                         :
                                                              :
 EAST 111TH STREET PROPERTIES, LLC,                           :
 EDISON PARKING CORPORATION, EDISON :
 N.Y. PARKING, LLC, AND F & E SERVICES, :
 INC.,                                                        :
                                                              :
                                              Defendant. :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on September 3, 2020, Defendants East 111th Street Properties, LLC, Edison

Parking Corporation, and Edison N.Y. Parking, LLC filed a notice of removal to the Southern

District of New York (Dkt. 1);

        WHEREAS Defendants provided incomplete information with respect to the citizenship

of each Defendant; and

        WHEREAS Defendant F &E Services, Inc. did not join in the notice of removal and did

not file its consent to the notice of removal;

        IT IS HEREBY ORDERED THAT not later than September 16, 2020, Defendants must

answer the following questions:

             1. Pursuant to what Nevada law or code provision are the four Nevada-based trust

                 members of East 111th Street Properties, LLC organized?
        Case 1:20-cv-07226-VEC Document 3 Filed 09/08/20 Page 2 of 2




         2. For each of the four Nevada-based trusts that is a member of East 111th Street

            Properties, LLC, what is the citizenship of each trustee?

         3. What is the citizenship of each of the individual members of the other limited

            liability company that is a member of East 111th Street Properties, LLC?

         4. What is the state of incorporation of Edison Parking Corp.? What is the principle

            place of business of Edison Parking Corp.?

         5. For each of the four Nevada-based trusts that is a member of Edison N.Y.

            Parking, LLC, what is the citizenship of each trustee?

         6. As of September 3, 2020, had Defendant F & E Services, Inc. been served in the

            state court action?

         7. Does counsel for Defendants East 111th Street Properties, LLC, Edison Parking

            Corp., and Edison N.Y. Parking, LLC represent Defendant F & E Services, Inc.?

         8. If yes, does F & E Services, Inc. consent to removal of this action to the Southern

            District of New York?

         9. What is the state of incorporation of F & E Services, Inc.? What is the principle

            place of business of F & E Services, Inc.?

SO ORDERED.
                                                  _________________________________
Date: September 8, 2020                                 VALERIE CAPRONI
      New York, NY                                    United States District Judge




                                              2
